Citation Nr: 0729321	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-41 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder to include lumbar strain and mechanical low back 
pain.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from August 1984 to December 
1984 and from October 1986 to February 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim for entitlement to 
service connection for a low back disorder to include lumbar 
strain and mechanical low back pain.  In May 2006, the Board 
determined that new and material evidence had been received 
to reopen the veteran's claim and remanded the issue of 
service connection for a chronic low back disorder to include 
lumbar strain and mechanical low back pain to the RO for 
additional action.  


FINDING OF FACT

Chronic mechanical low back strain originated during active 
service.  


CONCLUSION OF LAW

Chronic mechanical low back strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notice to the veteran in 
August 2004, June 2006, and August 2006 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and an effective date of an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The August 2004 VCAA 
notice was issued prior to the September 2004 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records reflect that he was 
seen for low back complaints.  A May 11, 1993, treatment 
record indicates that the veteran complained of back pain of 
four days' duration.  He presented a history of back trauma.  
An impression of "pulled muscles or back strain" was 
advanced.  A March 18, 1993, treatment record states that the 
veteran was "1 w[ee]k [status post] lumbar strain."  He was 
noted to have sustained a "mechanical injury basketball + 
w[eigh]t lifting."  An impression of "mech[nical low back 
pain] was advanced.  At his September 1996 physical 
examination for service separation, the veteran reported a 
history of "recurrent back pain.  On physical evaluation, 
the veteran's spine was reported to be normal.  

At a February 1997 VA examination for compensation purposes, 
the veteran complained of occasional low back pain associated 
with excessive lifting and bending.  Contemporaneous X-ray 
studies of the lumbosacral spine were reported to be 
"normal."  The veteran was diagnosed with "status 
following acute lumbosacral strain with occasional low back 
pain."  

In his undated application to reopen his claim of entitlement 
to service connection received in June 2004, the veteran 
advanced that he sustained chronic low back injury residuals 
during active service.  He clarified that he experienced 
"increasing pain in my lower back and have encroachment of 
the L5 on S1 with some disc narrowing."  

At a September 2006 VA examination for compensation purposes, 
the veteran presented a history of inservice low back trauma 
and associated pain.  He reported that he thereafter 
experienced chronic daily morning low back stiffness and 
monthly low back flare ups.  Contemporaneous X-ray studies of 
the lumbosacral spine revealed osteophyte formation and facet 
arthropathy.  The veteran was diagnosed with mechanical back 
strain.  The examiner commented that:  

My opinion is that the one documented 
episode of back pain that we have was 
simply a lumbar sprain or strain as a 
result of inservice sporting activity.  
His later X-rays of the lumbar spine were 
within normal limits ...  At this point, I 
am unable to find any kind of 
"disorder" of his lower back.  He has 
the history as described, but so far I 
think we have not demonstrated any 
particular disorder in the lumbar spine, 
let alone one that would be related to 
service activity.  

An October 2006 private treatment record stated that the 
veteran complained of radiating low back pain.  He presented 
a history of chronic low back pain since active service.  
Impressions of lumbar spondylosis, lumbosacral degenerative 
disc disease, and mechanical back pain were advanced.  

In an April 2007 addendum to the report of the September 2006 
VA examination for compensation purposes, the VA examiner 
determined that:

My opinion at this point is that [the 
veteran] does indeed have mild and early 
degenerative changes to the lumbar spine 
noted on the X-rays that were made in 
this facility.  ...  However, my opinion 
remains unchanged, that these current 
changes, in my opinion, are very unlikely 
to be related causally to his two 
episodes of lumbar strain sustained while 
on active duty in the military service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records indicate that he sustained 
low back trauma and an associated low back strain in May 
1993.  He complained of chronic low back pain at his physical 
examination for service separation and following service 
separation.  The veteran has been repeatedly diagnosed with 
mechanical low back strain.  The Board finds that the VA 
examiner's opinions advanced in the September 2006 
examination report and the April 2007 addendum thereto do not 
address the etiology of the veteran's mechanical low back 
strain; are internally inconsistent; and are therefore of 
little probative value.  Indeed, the physician concurrently 
diagnosed the veteran with mechanical back strain and 
concluded that he was "unable to find any kind of 'disorder' 
of the veteran's lower back."  In the absence of persuasive 
evidence to the contrary and upon resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for chronic mechanical 
low back strain.  


ORDER

Service connection for chronic mechanical low back strain is 
granted.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


